February 9, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                            SAFEER HASSAN, Appellant

NO. 14-11-00916-CV                      V.

                   SHABRAHRAM YAZDANI-BEIOKY, Appellee
                          ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on September 26, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
SAFEER HASSAN.
      We further order this decision certified below for observance.